Citation Nr: 1738275	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for cold injury residuals, to include neuropathy of the upper extremities.

2.  Entitlement to service connection for cold injury residuals, to include neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	John Dorrity, Ocean County Veterans Service Bureau


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from a
September 2015 rating decision of the Regional Office (RO) in Newark, New Jersey.

In September 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


FINDINGS OF FACT

1.  The Veteran was exposed to cold weather during service.
 
2.  The Veteran does not have current cold injury residuals affecting the bilateral upper extremities. 

 3. The Veteran does not have current cold injury residuals affecting the lower bilateral extremities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cold injury residuals, including neuropathy affecting the bilateral upper extremities have not been met. 38 U.S.C.A. §§ 1101, 1110,  1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for cold injury residuals, including neuropathy affecting the bilateral lower extremities have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for cold injury residuals of the bilateral upper and lower extremities, on the basis that they are related to cold weather exposure during service. 

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic," such as neuropathy (as an organic disease of the nervous system), there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Organic disease of the nervous system is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The question for the Board is whether the Veteran's current neuroglial diagnoses of the extremities were caused or aggravated by service.  A review of the Veteran's service treatment records reveal no complaint of or treatment related to cold weather exposure during service.  The Veteran's August 1966 exit examinations  makes no reference to any cold injuries or cold injury residuals.  There is also no private medical evidence suggesting any condition of the upper and lower extremities, except for November 2016 neurological records discussed below.

The Veteran claims that he currently suffers symptoms of numbness and tingling in his upper and lower extremities when he is exposed to cold weather.  He attributes the cause of this to his exposure to cold weather while serving on a ship in the arctic.  As an initial matter, the Board does not dispute that the Veteran was exposed to cold weather during service.  

In support of his claim, a VA examination was afforded to the Veteran in April 2012.  The VA examination included a thorough summary and review of the Veteran's medical history, including his service treatment records, sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's disability, and provided a detailed explanation for the opinion.  The examiner concluded that "it is less likely than not that the Veteran has cold injury residuals related to service," and provided the following observations and rationale:

HANDS:  Both hands are warm to touch radial pulses palpable bilaterally.  Skin looks normal and moist.  No nail changes No sensory changes.  Minimal arthritic changes noted in the index finger in the proximal interphalangeal joint which is more like an osteoarthritis.  No Raynaud's phenomenon.  No skin discoloration noted.  FEET: Feet are warm to touch Radial pulses palpable.  Nail fungal infection present.  No hair loss.  No skin breakdown.  No sensory changes.  Peripheral pulses palpable.  Volume good.  DIAGNOSIS: With the available information and questionable signs and symptoms there is no definite evidence of full-blown cold injury residual at present. He has some residuals like fungal infection which could be related to diabetes also.

At his September 2016 hearing, the Veteran argued that he started experiencing symptoms while in the service, but failed to seek treatment for personal reasons.  He claims that post-service, he sought treatment from a private physician on or about 1972 and was diagnosed with a cold weather injury, but that medical records are only kept for a short period of time due to the locality rules of his treatment location.  He notes that he still is currently seen by the same doctor.  He also argues that his VA medical examination was insufficient because he was not specifically tested for peripheral neuropathy.  The Veteran asserted that he would provide a private medical opinion that would dispute his VA examination, and the record was left open for an additional 30 days so that the Veteran could do so.  

Private neurology medical reports dated November 2016 were then submitted to VA.  In regard to upper extremities, the records revealed abnormalities indicative of right median nerve disorder at the wrist like in carpal tunnel syndrome, and right mild ulnar neuropathy at the elbow.  For the lower extremities, the records revealed minimal bilateral peroneal nerve injuries, with no evidence of a large fiber sensorimotor neuropathy.  No opinion was offered regarding the etiology of the disability, and the record does not dispute the VA examination as the Veteran suggested it would at the September 2016 hearing.

It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.' See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which a relationship is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d at 1376-77.   Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

Although the Veteran is competent to relate his symptoms as he perceives them, the Veteran is not competent to state whether his current disability is related to cold exposure, as these determinations require specific medical knowledge and expertise.  Therefore, his statements that his current disability is related to service are not competent evidence. 

The Board also finds that the Veteran's assertions at his September 2016 hearing are lacking in credibility.  He has stated that he is currently being treated by the same physician who initially diagnosed him with cold weather residuals on or about 1972, but has been unable to produce any medical records, statements, or otherwise to corroborate this claim - even after being extended additional time.  In addition, the Veteran claims that he didn't receive in-service treatment in service for personal reasons, therefore explaining why there is no documentation of cold weather injuries in his service treatment records.  However, those records clearly indicate that the Veteran sought treatment for other health issues on numerous occasions.  Finally, the first evidence of such a disability materializes decades after service, further suggesting a lack of relationship to service.

Here, there are no medical opinions that purport to relate the Veteran's current disability to exposure to cold weather in service.  The only evidence of such a relationship comes from the Veteran's assertions.  In light of the facts found, i.e., no relationship between current neuropathy and exposure to cold weather in service, and no manifestation of an organic disease of the nervous system within the presumptive period, the Board concludes that service connection for bilateral cold weather injury residuals of the upper and lower extremities loss are unwarranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


